Case: 19-40050      Document: 00515249245         Page: 1    Date Filed: 12/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 19-40050                            FILED
                                  Summary Calendar                  December 26, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JENNIFER ALEXANDRIA MORRIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:18-CR-319-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges
PER CURIAM: *
       Jennifer Alexandria Morris was convicted by a jury of three counts of
transporting aliens within the United States in violation of 8 U.S.C.
§ 1324(a)(1)(A)(ii).    She now appeals her convictions and challenges the
sufficiency of the evidence supporting her convictions. Specifically, Morris
challenges the sufficiency of the evidence indicating that she knew the truck




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 19-40050   Document: 00515249245    Page: 2    Date Filed: 12/26/2019


                                 No. 19-40050

she was driving contained six concealed aliens or that she was transporting
them with the intent to further their unlawful presence.
       Reviewing Morris’s preserved challenge to the sufficiency of the evidence
de novo, we affirm. See United States v. Jimenez-Elvirez, 862 F.3d 527, 533
(5th Cir. 2017).   Based on the circumstantial evidence presented at trial,
including (1) testimony from two of the concealed aliens regarding the driver
change before the truck reached an immigration checkpoint, (2) testimony from
two of the concealed aliens indicating that they heard a female’s voice during
the driver exchange, and (3) testimony from a Border Patrol agent regarding
Morris’s nervous behavior at the checkpoint, a rational jury could have found
the elements of the offense beyond a reasonable doubt. See United States v.
Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002) (per curiam). In light of the
standard of review, Morris’s arguments to the contrary are unpersuasive. See
id.
       AFFIRMED.




                                       2